DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rekimoto (US 2014/0127658).
	Regarding claim 1, Rekimoto discloses a seat (see Fig. 1, element 14), comprising:
a seat base (as shown in Fig. 1);
a seat frame (as shown in Fig. 1); and
a sitting posture detection device (Fig. 1, element 11, see sections 0040-0046) configured to alert a user when a sitting posture of the user sitting on the seat deviates from a standard sitting posture (see sections 0044-0046, wherein the user is alerted when the posture is deemed abnormal),
wherein the sitting posture detection device includes:
one or more distance sensors (depth camera as disclosed in section 0049-0052) configured to measure a distance (displacement amount as disclosed in sections 0053-0056) from the seat frame (backrest) to one or more body parts of the user (head); and
a processor (abnormality determination unit as disclosed in section 0055) configured to determine, according to the distance (displacement amount) detected by the one or more distance sensors, whether the sitting posture of the user deviates from the standard sitting posture (whether the displacement amount is larger than a predetermined value as disclosed in section 0056), and issue an alarm information (as disclosed in section 0056) if the sitting posture of the user deviates (is abnormal) from the standard sitting posture.
Regarding claim 2, Rekimoto discloses the one or more body parts comprises a neck, a left shoulder, a right shoulder and a waist (see section 0053).
Regarding claim 3, Rekimoto discloses the one or more distance sensors are infrared range sensors or laser sensors (see section 0049-0052, wherein it is the understanding of the Examiner that depth cameras use infrared/light signals to determine the depth/image).   
Regarding claims 12 and 13, the claimed method includes features corresponding to the above rejection of claims 1 and 2, which is applicable hereto. 
Regarding claim 14, Rekimoto further discloses comparing the distance to a standard distance which is measured when the user is in the standard sitting posture (by comparing the displacement amount to a predetermined (standard sitting posture) value as disclosed in section 0055); and if a difference between the distance and the standard distance is greater than a predetermined threshold, determining that the sitting posture of the user deviates (is abnormal as disclosed in section 0055) from the standard sitting posture.

Allowable Subject Matter

4.	Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 22, 2021